DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on February 16, 2016. It is noted, however, that applicant has not filed a certified copy of the Japan 2016-027455 application as required by 37 CFR 1.55.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SHEET CONTROL FOR IMAGE FORMING APPARATUS


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue US PUB 2012/0075681 (Inoue).
Regarding claim 1, Inoue teaches an image forming apparatus comprising: 
an image forming portion (1000) configured to form an image on a sheet (S) that is conveyed, the sheet having a first surface (first side) and a second surface (second side); 
a moving portion (registration rollers 30 and skew feeding correcting rollers 21 and 22) provided upstream of the image forming portion in a conveyance direction of the sheet and configured to move the sheet in a width direction perpendicular to the conveyance direction while nipping the sheet (¶0045-¶0048); 
a re-conveyance portion (1001C) configured to invert the sheet having the image formed on the first surface by the image forming portion such that the first surface and the second surface change places and convey the sheet to the image forming portion again (¶0038-¶0040); 
a detection portion (lateral registration sensor 35, skew feeding correcting sensors 25 and 26) configured to detect a position of the sheet in the width direction (¶0047-¶0048); and 
a control portion (120) configured to control, based on a detection result (output of the lateral registration sensor 35) of the detection portion, in a case where a center of the image formed on the first surface in the width direction is displaced in the width direction from a center of the sheet in the width direction and an image is to be formed on the second surface of the sheet (¶0050-¶0053), the moving portion to move the sheet in the width direction such that the center of the image formed on the first surface in the width direction and a center of the image to be formed on the second surface in the width direction coincide (i.e., a reciprocation target position, ¶0070-¶0074).  
Regarding claim 5, Inoue teaches the image forming apparatus according to claim 1, wherein the detection portion (35, 25, 26) is configured to detect a first position and a second position, the first position being a position of an edge portion (FIG. 2), in the width direction, of the sheet on the first surface of which an image is to be formed, the second position being a position of an edge portion, in the width direction, of the sheet on the second surface of which an image is to be formed (¶0050-¶0057), and 
the control portion (CPU) is configured to control the moving portion not to move the sheet in the width direction in an image formation process on the first surface, and to move the sheet in the width direction based on the first position and3810163144US01 the second position detected by the detection portion in an image formation process on the second surface (¶0054-¶0056).  
Regarding claim 11, Inoue teaches the image forming apparatus according to claim 1, wherein the image forming portion (FIG. 1) includes an image bearing member (112) configured to bear an image and a transfer portion configured to transfer the image born by the image bearing 4010163144US01member onto the sheet (¶0037), and 
a center of an image for the second surface to be formed on the image bearing member in the width direction coincides with a center of an image for the first surface to be formed on the image bearing member in the width direction (¶0048).  
Regarding claim 12, Inoue teaches the image forming apparatus according to claim 1, wherein the image forming portion includes an image bearing member (112) configured to bear an image and a transfer portion configured to transfer the image born by the image bearing member onto the sheet, and 
a center of an image for the second surface to be formed on the image bearing member in the width direction is displaced in the width direction from a center of an image for the first surface to be formed on the image bearing member in the width direction (¶0048).  
Regarding claim 13, Inoue teaches the image forming apparatus according to claim 1, wherein the detection portion (25, 26) is disposed upstream of the moving portion (30) in the conveyance direction.  
Regarding claim 14, Inoue teaches the image forming apparatus according to claim 1, wherein the moving portion includes a pair of rotatable members (rollers 30, 21, 22) configured to correct a skew of a sheet whose leading end abuts the pair of rotatable members (¶0050-¶0058).  
Regarding claim 15, Inoue teaches an image forming apparatus comprising:  4110163144US01 
an image forming portion (1000) configured to form an image on a sheet (S) that is conveyed, the sheet having a first surface (first side) and a second surface (second side); 
a moving portion (registration rollers 30 and skew feeding correcting rollers 21 and 22) provided upstream of the image forming portion in a conveyance direction of the sheet and configured to move the sheet in a width direction perpendicular to the conveyance direction while nipping the sheet (¶0045-¶0048); 
a re-conveyance portion (1001C) configured to invert the sheet having the image formed on the first surface by the image forming portion such that the first surface and the second surface change places and convey the sheet to the image forming portion again (¶0038-¶0040); 
a detection portion (lateral registration sensor 35, skew feeding correcting sensors 25 and 26) configured to detect an edge position of the sheet in the width direction (¶0047-¶0048); and 
a control portion (120) configured to control, based on a detection result (output of the lateral registration sensor 35) of the detection portion, in a case where an edge position of the first surface of the sheet is displaced in the width direction from a standard position and an image is to be formed on the second surface of the sheet (¶0050-¶0053), the moving portion to move the sheet in the width direction such that the edge position of the first surface of the sheet and an edge position of the second surface of the sheet coincide (i.e., a reciprocation target position, ¶0070-¶0074).  
Regarding claim 16, Inoue teaches the image forming apparatus according to claim 15, further comprising: 
a conveyance path (FIG. 1) configured to guide the sheet that is conveyed, 
wherein the standard position is a position of the sheet 4210163144US01 at which a center of the sheet in the width direction coincides with a center of the conveyance path in the width direction (¶0009-¶0012).  
Regarding claim 17, Inoue teaches the image forming apparatus according to claim 15, wherein the image forming portion includes: 
an image bearing member (112) configured to bear an image and a transfer portion configured to transfer the image born by the image bearing member onto the sheet (¶0037), and 
a center of an image for the second surface to be formed on the image bearing member in the width direction coincides with a center of an image for the first surface to be formed on the image bearing member in the width direction (¶0048).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue US PUB 2012/0075681 (Inoue) and Iwakawa US 2012/0207485 (Iwakawa).
Regarding claim 6, Inoue teaches the image forming apparatus according to claim 5, further comprising: 
an apparatus body in which the image forming portion is provided (FIG. 1); 
a sheet support portion (100) configured to be attached to and drawn out from the apparatus body and to support the sheet; and 
wherein the moving portion (registration rollers 30 and skew feeding correcting rollers 21 and 22) is configured not to move the sheet in the width direction in an image formation process on the first surface of the sheet fed from the manual feed tray.  
Inoue differs from the instant claimed invention by not explicitly disclosing: a manual feed tray which is provided on the apparatus body and with which the sheet is capable of being fed manually. However manual feed trays are well known. Iwakawa teaches a manual feed tray which is provided on the apparatus body and with which the sheet is capable of being fed manually (¶0039). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the image forming apparatus taught by Inoue to include the manual feed tray 65 taught by Iwakawa since Iwakawa teaches this modification can be installed on a flank of the apparatus and allows the user to manual feed sheets.
Regarding claim 7, Inoue and Iwakawa teaches the image forming apparatus according to claim 6. Furthermore Inoue teaches wherein the detection portion (35, 25 and 26) is configured to detect a first position and a second position (FIG. 3), the first position being a position of an edge portion, in the width direction, of the sheet on the first surface of which an image is to be formed, the second position being a position of an edge portion, in the width direction, of the sheet on the second surface of which an image is to be formed (¶0045-¶0052), and 
the control portion is configured to control the moving portion to move the sheet on the second surface of which an image is to be formed by an amount based on a difference between the first position and the second position detected by 3910163144US01 the detection portion in the width direction in a case where the sheet is fed from the manual feed tray (¶0045-¶0052).  

Allowable Subject Matter
Claims 2-4 and 8-10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 3, 4, 8, 9 and 10 are considered objected to by virtue of their dependence on claim 2.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA L ELEY/
Examiner, Art Unit 2852